Citation Nr: 1809672	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-19 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an increased rating for postoperative (PO) residuals of left hallux valgus deformity, currently rated 10 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The Veteran had active service from September 1976 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

A transcript of the Veteran's testimony at a videoconference before the undersign Veterans Law Judge (VLJ) in January 2017 is of record.  At the videoconference the Veteran testified that his left foot disability had now caused disability of his right foot and it was agreed that this claim would be referred to the RO.  

In this regard, effective March 24, 2015, a claimant for VA benefits must file a claim on the application form prescribed by the Secretary to be considered.  See Standard Claims and Appeals Forms final action at 79 Fed.Reg. 57,660 (Sept. 25, 2014).  Under 38 C.F.R. § 19.9(b) the Board shall refer to the Agency of Original Jurisdiction (AOJ) for appropriate consideration and handling in the first instance all claims reasonably raised by the record that have not been initially adjudicated by the AOJ, except for claims over which the Board had original jurisdiction.  

This matter is referred to the RO for appropriate action, i.e., either clarification of whether there is an intention to file such a claim and, if so, to forwarded to the Veteran the appropriate form by which such claim may be formally filed.  


FINDINGS OF FACT

The service-connected PO residuals of left hallux valgus deformity are manifested by a prosthetic 1st metatarsophalangeal joint, pain, swelling, and tenderness.



CONCLUSION OF LAW

The criteria for an increased rating for PO residuals of left hallux valgus deformity, currently rated 10 percent, are not met.  38 U.S.C. §§ 1155, 5103A, 5107 (2012); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by an October 2011 letter.  

As to the duty to assist, a transcript of the Veteran's testimony at a videoconference before the undersign Veterans Law Judge (VLJ) in January 2017 is of record.  The Veteran's service treatment records (STRs) and VA clinical and private records are on file.   

The Veteran has contested that adequacy of a VA rating examination in this case, alleging that it only lasted a few minutes and was inadequate in scope and depth.  However, after reviewing that examination the Board finds that the examination provide sufficient information and data for the purpose of adjudicating the Veteran's claim.  This is particularly so inasmuch as the Veteran is current in receipt of the maximum disability rating assignable.  

The examiner discussed the medical history, described the disability and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
At the videoconference the Veteran requested that an independent doctor evaluate his foot disorder.  However, the Veteran has not reported that the left foot disability has worsened since the date of the last examination in 2011.  Thus, a remand is not required solely due to the passage of time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the appeal is available but unobtained.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).   

Background

During VA hospitalization in March 1987 surgery performed consisted of an opened wedge osteotomy and distal soft tissue procedure of the left foot.  The operative report shows that he had a left bunionectomy and bone graft from left iliac crest.  Postoperative X-rays revealed two metallic pins affixed to the base of the 1st metatarsal.  Positional alignment appeared satisfactory.  

VA X-rays in April 1987 revealed postsurgical changes with an intramedullary pin through the osteotomy site of the 1st metatarsal bone.  Severe osteoporosis was identified with degenerative changes and erosions of the distal end of the 1st, 2nd, 4th and 5th metatarsals.  Severe osteoporosis of the base of the metatarsals was also identified.

In August 1987 the Veteran had hardware, in the form of "K-wire" removed from his left foot.  

In 1991 the Veteran underwent further VA surgery on his left foot.  

In 1993 the Veteran underwent an implant arthroplasty of the left, first metatarsophalangeal joint.  

On VA examination in February 1996 it was noted that the Veteran had had bunion removal surgery done in the past and also had a wedge piece cut of the first metatarsal, and repositioned and a graft was placed.  He later had also had surgery for degenerative joint disease (DJD) and had a metallic implant placed.  

A private podiatrist reported in February 1996 that the Veteran had had previous reconstructive implant surgery to the left foot.  

A September 29, 2011 Report of Contact reflects that the Veteran claimed an increased rating for the disability herein at issue.  

VA September 2011 VA Podiatry Consult reflects that the Veteran had a history of left hallux rigidus and an implant in 1992 of his left first metatarsophalangeal joint.  On examination he had decreased range of motion of the hallux and shortening of the first ray.  The diagnosis was left hallux limitus.  He was fitted for orthotics.  

On VA examination in October 2011 it was reported that as to the left foot the Veteran had metatarsalgia, hammer toes (all toes but the great toe), hallux valgus, and hallux rigidus.  He had injured his left big toe while in the military and had surgery in 1978.  Since then he had had four (4) VA surgeries, and the last surgery in 1993 decreased his pain for a while, but over the last 5 years the pain had increased greatly.  It was reported that he had moderate symptoms of hallux valgus.  He had severe symptoms of hallux rigidus of the left foot.  He did not have pes cavus.  He did not have malunion or nonunion of a tarsal or metatarsal bone.  

The Veteran has pain with palpation and range of motion of the left 1st metatarsophalangeal joint.  The left hallux was contracted proximally and shortened by 1.8 cms. when compared to the right.  There was virtually no range of motion in left 1st metatarsophalangeal joint.  There was hyperkeratotic build-up noted under the 2nd and 3rd digits on the left.  There were flexion contractures of the 2nd through 5th digits of the left foot.  He ambulated with antalgic gait favoring the left foot.  He had pain with palpation of the plantar surface of the 2nd metatarsal head on the left.  He constantly used over-the-counter shoe inserts for hallux rigidus.  He did not have such functional impairment such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  

A left foot X-ray revealed a shortened left 1st metatarsal; and implant intact at the 1st metatarsophalangeal joint; and extensive joint bone spurring. The disability impacted his ability to work by precluding squatting, lifting more than 30 pounds, and walking more than 300 yards. 

In November 2011 the Veteran submitted records from the U.S. Post Office reflecting the leave which he had taken, as well as several color photographs depicting both of his feet.  He also submitted a statement that in the 10 years after his initial 1981 rating he had had 3 surgeries on his foot, with the last being about 20 years ago.  Since then he foot had changed dramatically with his toes becoming splayed.  X-rays had revealed that bone had grown around his joint implant leaving almost no range of motion of his left great toe.  He had daily pain and swelling causing him to stand and walk on the outside edge of his left foot, which created a cycle of more pain and swelling.  

At the January 2017 videoconference the Veteran submitted a typed statement in which he reported that he had to use a cane to walk at any time he was not at work.  Range of motion of his left great toe was greatly diminished and the entire architecture of that foot had changed immensely over the years.  His toes had become splayed.  He stood and walked on the outside edge of his left foot.  He was unable to walk for long distances without a cane and could not participate in recreational activities.  He had work-related problems and had been disciplined for missing work due to his disability.  

At the videoconference the Veteran testified that he used orthotic inserts in his shoes.  He did not take medication or receive VA therapy but occasionally would soak his feet.  It was agreed to hold the record open to allow the Veteran to submit additional evidence.  Subsequently, in March 2017 the Veteran submitted records of X-rays in January 2017 of his left foot which revealed PO changes of a 1st metatarsophalangeal joint arthroplasty.  Also submitted was a Health Status Certificate from Dr. J. C. who had treated the Veteran since January 19, 2017 and reported that the Veteran had hammertoe contraction of the 2nd and 3rd toes of the left foot with an associated neuroma.  He had pain and swelling of the left foot.  He had had a prior implant.  These conditions affected his ambulation and gait status.   

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

A higher rating may not be denied on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012) (noting that such improvement is "relevant to the appellant's overall disability picture").  Conversely, if [the applicable DC] does specifically contemplate the effects of medication, then Jones is inapplicable."  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016) (en banc).  

Anterior metatarsalgia, (Morton's disease), when unilateral or bilateral, warrants a maximum rating of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5279.  

Hallux rigidus, when unilateral, and severe, is rated as severe hallux valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281.  

Unilateral hallux valgus warrants the assignment of a maximum 10 percent disability rating for being operated with resection of metatarsal head or for being severe, if equivalent to amputation of great toe.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Hammer toes of all toes, of one foot, without claw foot warrants the assignment of a maximum 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code5282.  

Under Diagnostic Code 5284, a 10 percent rating is assigned for moderate foot injury.  A moderately severe foot injury warrants a 20 percent rating.  A severe foot injury warrants a 30 percent rating.  A Note to Diagnostic Code 5284 provides that a 40 percent disability evaluation will be assigned for actual loss of use of the foot.  Diagnostic Code 5284.  

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

The Veteran is service-connected for PO residuals of left hallux valgus deformity, rated 10 percent; and for bilateral dystrophic toenails, rated noncompensably disabling. 

Initially, the Board notes that in Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) the Court rejected the contention that DC 5284 (other foot injuries) was a "catch-all" provision under which any service-connected foot disorder, or combination of service-connected foot disorders, could be properly rated.  Specifically, the Court stated that "[t]o hold that DC 5284 applies to the other eight listed foot conditions would essentially render those DCs redundant.  

In Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) the Court held that "diagnosed conditions-pes planus and hallux valgus-may [not] be rated under DCs other than the specific DCs for those conditions, namely DC 5276 for pes planus and DC 5280 for hallux valgus."  Further, the Court stated that "[t]o hold that DC 5284 [other foot injuries] applies to the other eight listed foot conditions would essentially render those DCs redundant."  

The Board acknowledges that the photographs submitted by the Veteran confirmed the shortening of his left great toe and does not doubt that he at times must use a cane as an ambulatory aid, has pain and swelling, and also now has hammertoes, i.e., the splayed toes to which he has referred.  

Nevertheless, as to the disabilities which were confirmed at the VA rating examination, i.e., metatarsalgia, hallux valgus, hallux rigidus, and hammer toes, the Veteran is currently in receipt of the maximum schedular evaluation which is assignable under the VA Rating Schedule.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the Veteran's service-connected disability and, thus, the claim must be denied.  


ORDER

A rating in excess of 10 percent for PO residuals of left hallux valgus deformity is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


